

117 S849 IS: Supply Chain Vulnerability Assessment Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 849IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Cornyn (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Select Committee on IntelligenceA BILLTo require the Director of National Intelligence and the Director of the Central Intelligence Agency to conduct a study to identify supply chains critical to national security, and for other purposes.1.Short titleThis Act may be cited as the Supply Chain Vulnerability Assessment Act of 2021.2.Study on supply chains critical to national securityNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Director of the Central Intelligence Agency shall jointly—(1)complete a study—(A)to identify—(i)supply chains that are critical to the national security, economic security, or public health or safety of the United States; and(ii)important vulnerabilities in such supply chains; and(B)to develop recommendations for legislative or administrative action to secure the supply chains identified under subparagraph (A)(i); and(2)submit to the congressional intelligence committees (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) the findings of the directors with respect to the study conducted under paragraph (1).